Citation Nr: 1748413	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-16 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for a conversion disorder

3.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.

4.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in November 2016.

The Board notes that a May 2014 rating decision granted service connection for a heart condition.  As such issue has been granted in full, it is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In addition, the Board notes that, in July 2017, the Veteran appointed a different national veterans service organization (VSO) as his new representative.  However, because the request to change representation was more than 90 days after the case was certified to the Board in connection with the present appeal, and because no motion for good cause has been submitted, the Board finds that the original VSO remains the representative for the purposes of this appeal.


FINDING OF FACT

The Veteran died in July 2017 while his appeal was pending.
CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  Prior to a Board decision on the matter, information from the Social Security Administration received in October 2017 shows that the Veteran passed away in July 2016.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 



ORDER

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


